62 So. 2d 824 (1953)
222 La. 527
PELLEGRIN
v.
CITY OF GRETNA.
In re PELLEGRIN.
No. 41044.
Supreme Court of Louisiana.
January 12, 1953.
Jacob J. Amato, Gretna, for relator.
John E. Fleury and Andrew H. Thalheim, Gretna, for respondent.
PONDER, Justice.
We granted writs in this case and issued a stay order, on application of the relator, in order to review the ruling of the trial judge, wherein he refused to issue a preliminary injunction prohibiting the City of Gretna from enforcing a resolution of the Board of Aldermen revoking a liquor permit issued to relator. The attorney for the relator calls our attention to the fact that the license issued, upon which this suit is based, expired on December 31, 1952.
Under the provisions of LSA-R.S. 26:71 the license has expired and the issues presented in this suit have become moot. We take judicial notice of the statutes of this state. Miller v. Molony, 157 La. 811, 103 So. 162. The record and the statute show that the question has now become moot and there is no longer any issue to be decided between the litigants. Therefore, this Court, on its own motion, will dismiss the proceedings. Doss v. Board of Commissioners, 117 La. 450, 41 So. 720; State ex rel. Le Blanc v. Twenty-First Judicial Dist. Democratic Committee, 123 La. 384, 48 So. 1005.
For the reasons assigned, the writs are recalled, the stay order set aside, and the suit is dismissed at relator's cost.